  8:20-cv-00220-BCB-SMB Doc # 68 Filed: 04/21/21 Page 1 of 1 - Page ID # 328




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

TIMOTHY CARROLL,

                      Plaintiff,                                   8:20CV220

       vs.
                                                                     ORDER
AUSTIN CHRISTIANSEN, SS2 Employee, in
Individual Capacity; TERRI J. BRUEGMAN,
Unit Manager, in Individual Capacity; DREW
ENGLISH, Compliance Team, in Individual
Capacity; DON WHITMAR, Compliance Team,
in Individual Capacity; VICTOR V. VAN
FLEET, Therapist, in Individual Capacity;
MIKE EPPEMAN, Social Worker, in Individual
Capacity; and JACOB CHAPMAN,

                      Defendants.


       Defendants have requested leave to take the deposition of Plaintiff Timothy Carroll, who
is currently an involuntarily committed patient at the Norfolk Regional Center, by remote means.
(Filing No. 65.) The motion is granted. Defendants may notice and take the deposition of the
Plaintiff, a confined person, by remote videoconferencing means.

       Dated this 21st day of April, 2021.

                                                   BY THE COURT:

                                                   s/ Susan M. Bazis
                                                   United States Magistrate Judge
